Citation Nr: 0215428	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  93-21 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES


Entitlement to an increased rating for sarcoidosis, with 
pulmonary, bilateral hip, and skin involvement, currently 
with a 40 percent combined disability evaluation.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to March 
1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which continued a 30 percent disability 
evaluation for the veteran's sarcoidosis. 

The case was previously before the Board in March 1994 and 
again in March 1996, at which times it was Remanded to afford 
the veteran a comprehensive medical examination and other 
development.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.  

The Board observes that the manifestations of the veteran's 
sarcoidosis have been separately recognized as involving his 
pulmonary system, his bilateral hips, and his skin.  
Moreover, the Board also notes that a combined 40 percent 
evaluation has been assigned pursuant to a July 2001 rating.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.   

2.  The veteran withdrew the claim of entitlement to 
increased evaluation for sarcoidosis.


CONCLUSION OF LAW

The veteran having withdrawn his appeal from the assignment 
of a combined 40 percent evaluation for sarcoidosis, there 
are no remaining allegations of error of fact or law within 
the Board's jurisdiction for appellate consideration.  38 
U.S.C.A. §§ 7104, 7105 (West 1991); 38 C.F.R. § 20.204 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002) (VCAA).  This new legislation provides among other 
things for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

The Board finds that the veteran was provided ample and 
adequate notice as to the evidence needed to substantiate his 
claims in the various rating decisions, statements and 
supplemental statements of the case and other development 
letters over the years. 

The issues on appeal pertains to an increased evaluation and, 
in that context, the duty to assist falls squarely on the VA, 
to include affording hearings, obtaining identified evidence, 
government records, affording examinations, where appropriate 
and etc. where such would be helpful, relevant and necessary 
for a full and fair adjudication of his claim.  The RO has 
made satisfactory efforts in these regards, and the veteran 
has been offered an opportunity to submit additional evidence 
in support of the claim.  

In the context of an increased rating, the subject of "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant" is 
of questionable application in light of the long-standing 
duty to assist with respect to this type of claim and the 
VA's particular efforts in regards to the veteran's claim.  
Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, additional development 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes that 
given the completeness of the present record which shows 
substantial compliance with the notice/assistance provisions 
of the new legislation, the Board finds no prejudice to the 
veteran by proceeding with appellate review.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file, 
and there are multiple VA examinations, treatment records, 
and X-ray reports in the file.  The veteran has been offered 
an opportunity to submit additional evidence in support of 
his claims.  In short, the Board concludes that the duty to 
assist has been satisfied, as well as the duty to notify the 
veteran of the evidence needed to substantiate his claim, and 
the Board will proceed with appellate disposition on the 
merits.  

As noted above, the evaluation for residuals of sarcoidosis 
was increased to a combined 40 percent evaluation pursuant to 
a July 2001 rating.  On July 31, 2001, the veteran wrote that 
he was satisfied with the decision "establishing an overall 
increased evaluation of 40 percent evaluation for 
sarcoidosis" and that he withdrew his appeal concerning that 
issue.  Thereafter, the veteran communicated that he wanted 
the "appeal, or the remainder of it" be returned to the 
Board.  Thereafter, the RO inquired whether the veteran 
wanted to continue his appeal vis-à-vis the 40 percent 
evaluation.  In August 2002, the veteran clarified in effect 
that that he wanted the pursue an employment dispute, which 
led to his separation from Federal Service at the Robins Air 
Force Base in Warner Robbins, Georgia.  The record 
additionally notes that he additionally asserts continuing 
difficulty in obtaining reinstatement into Federal Service.  
Unfortunately, it bears emphasis that those matters are 
entirely beyond the jurisdiction of the Board of Veterans' 
Appeal.

The claim for increased disability evaluation for sarcoidosis 
has been withdrawn and the other matters being pursued are 
beyond the Board's jurisdiction.  Once the veteran withdrew 
this issue from his appeal, there remained no allegations of 
errors of fact or law for appellate consideration, and this 
issue is, therefore, not before the Board.  38 U.S.C.A. 
§§ 7104, 7105 (West 1991).

ORDER

Entitlement to increased evaluation for sarcoidosis, having 
been withdrawn, is dismissed. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

